Citation Nr: 1610119	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-04 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active military service from July 1979 to October 1999.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In October 2010, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO.  In a March 2011 decision, the Board reopened the previously denied claim for service connection for a back disorder and remanded the claim on its merits for further evidentiary development and adjudication.  In November 2014, the Board remanded the case for further development.  

As the Veterans Law Judge who conducted the October 2010 hearing is no longer employed by the Board, by letter dated in January 2016, the Veteran was provided the opportunity to testify at another hearing before a Veterans Law Judge.  In February 2016, the Veteran replied that he did not want to appear at another hearing.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his diagnosed lumbar strain and degenerative disc disease had its onset in active service.


CONCLUSION OF LAW

The criteria for service connection for lumbar strain and degenerative disc disease are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Given the favorable decision in this appeal, no further discussion of the duties to notify and assist is needed.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran claims that he has a back disorder as a result of his time on active duty, or alternately that his back disorder has been caused or aggravated by his service-connected knee disabilities. 

The Veteran's service treatment records reflect that he was treated in July 1997 for complaints of pain in his low back, which was diagnosed as mechanical low back pain, and in June 1998 for complaints of pain in his right hip, which was diagnosed as sciatica and noted to have resolved later that month.  During his August 4, 1999, separation examination, the Veteran indicated that he did not experience recurrent back pain, and evaluation found no musculoskeletal or spinal defects.

At an August 1999 VA examination prior to separation from service, the Veteran stated that he has had lower back pain with some right-sided radicular symptoms in the spring of 1998 that were diagnosed as sciatica and lumbar strain but were short lasting.  He noted that he has had complete resolution of these symptoms and they have not recurred since the spring of 1998.  

Post-service medical records as early as 2002 reflect treatment for various back disabilities, including degenerative disc disease and chronic muscle strain.  

At a November 2007 VA examination, the Veteran reported a history of chronic pain in the right lumbar muscles.  The examiner noted that a July 2007 MRI showed degenerative disc disease of the lumbar spine.  The examiner provided a diagnosis of chronic low back strain.  The examiner noted that the Veteran's symptoms are localized to the right lumbar muscles, and the degenerative disc disease based on both history and examination does not appear to be the cause of the Veteran's back symptoms.  The examiner opined that the Veteran's current back disability is not related to his service-connected knee disabilities.  The examiner did not provide an opinion on whether the back disability is related to service or whether the disability has been worsened by his service-connected knee disabilities.  

In separate August 2009 statements, two fellow servicemen indicated that they have observed the Veteran having back problems since 1997 and 1998, respectively.

In an August 2010 statement, a private chiropractor stated that he has treated the Veteran for multiple incidents of lower back pain over the past few years and, after interviewing and examining the Veteran and performing a retrospective review of his military medical records, opined that the Veteran's current lower back issues were in part caused during his service in the military.

Pursuant to the March 2011 remand, the Veteran was provided a VA examination in April 2011.  The examiner provided a diagnosis of lumbar strain with degenerative disc disease and opined that the disability is not directly linked to the Veteran's time on active duty, noting that he did not display any back problems at his separation examination or within one year following separation.  The examiner further opined that the disability was not caused or aggravated by the Veteran's service-connected knee disabilities, noting that he did not display an abnormal gait.  

However, the examiner did not provide a thorough discussion of whether the Veteran's current back disability is linked to service given his complaints that the symptoms he experiences currently are the same as those for which he sought treatment while on active duty.  The examiner also did not provide a clear discussion of whether the Veteran's back disability has been worsened by his service-connected knee disabilities.  Thus, in the November 2014 remand, the Board requested further discussion from the examiner regarding her opinion that the Veteran's lumbar strain and degenerative disc disease are not linked to service and further discussion as to whether the Veteran's current back disability has been caused or made worse by any service-connected knee disability.  

In March 2015, a different VA examiner provided the requested medical opinions.  The examiner opined that the Veteran's back disorder was not incurred in or caused by service.  The examiner noted that the Veteran had an episode of back pain in 1997 and of low back pain with sciatica for about one month in June 1998, but stated that the separation examination was negative for recurrent back pain or a back diagnosis and there is no further documentation until 2002 when the Veteran complained of back pain due to weight lifting, with intermittent recurrent back pain documented in subsequent years.  The examiner noted that the buddy statements indicate intermittent back pain during service.  The examiner noted the complaints of occasional mild pain documented in 2006 with degenerative changes found on MRI in 2007.  The examiner stated that there was no medical documentation indicating back pain between June 1998 and 2002, and there was evidence of heavy manual work in 2000 which the examiner observed would have been difficult with an ongoing back condition.  The examiner concluded that the present condition, diagnosed as lumbar strain and degenerative disc disease, was more likely than not due to heavy lifting and heavy manual labor in 2000.  The examiner also opined that the Veteran's back disorder is not proximately due to or the result of his service-connected knee disabilities.  The examiner explained that the Veteran's reported intermittent antalgic gait would not cause or aggravate a back condition according to a recent review of orthopedic literature.  

As the examiner's opinion on whether the Veteran's back disorder is related to his service-connected knee disabilities is adequate, and against the claim, that aspect of the claim will not be addressed.  However, the examiner's opinion on whether the back disorder is related to service is inadequate and the claim for service connection on a direct basis will be addressed below.  

The examiner relied on the lack of medical documentation of back complaints and did not discuss the Veteran's statements concerning continuity of symptomatology since service or the buddy statements from August 2009 indicating back problems since service.  The Board also notes that the Veteran initially filed a claim for service connection for a back disorder in November 1999, indicating the presence of a back disorder at that time.  

The examiner also attributed the Veteran's back disorder to heavy manual work in 2000.  An April 2001 VA cold injury protocol examination report reflects that the Veteran worked in construction for six months and quit due to his cold injuries.  There was no mention of a back problem.  An April 2011 VA examination report reflects that the Veteran worked in manual labor building fences during the summer of 2000 and occasionally had flare-ups of back pain but did not seek medical care or miss work.  In a February 2016 statement, the Veteran indicated that the three to four months of manual labor played little to no part in his current condition.  

In light of yet another inadequate opinion, the Board has once again thoroughly reviewed the Veteran's claims file to determine whether his claim can be resolved.  He was treated in service for back pain and sciatica.  While he did not have any back problems at his August 1999 separation examination or at the VA examination later that month, he initially filed a claim for service connection for a back disorder a few months later in November 1999.  Two fellow servicemen have indicated that the Veteran has had back problems since service.  A private chiropractor has opined that the Veteran's back disorder was in part caused by service.  However, the opinion was not supported by any rationale.  Two VA examiners have opined that the Veteran's back disorder is not related to service.  However, those opinions did not consider the Veteran's report of symptomatology since service.  

Thus, as the record stands, the medical evidence remains unclear as to whether the Veteran's back disorder had its onset in or is related to service.  However, the Board finds the statements made by the Veteran and the two fellow servicemen concerning continuity of back symptoms after service to be credible and competent.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Those statements suggest that the Veteran has had a recurrent back disorder that began in service and continues to this day.  Resolving reasonable doubt in the Veteran's favor, the Board thus finds that his back disorder had its onset in active service.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a back disorder, diagnosed as lumbar strain and degenerative disc disease, is warranted.


ORDER

Service connection for lumbar strain and degenerative disc disease is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


